Citation Nr: 1046073	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  00-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a fractured left ankle.

5.  Entitlement to an initial rating in excess of 10 percent for 
post-operative left mastectomy.

6.  Entitlement to an initial compensable evaluation for tinea 
barbae.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was afforded a Videoconference Board hearing in 
September 2010.  A transcript of the testimony offered at this 
hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his Board hearing the Veteran testified that upon review of 
his service treatment records (copies of which were provided to 
him by the RO) that records from the period 1977 to 1981 were 
missing.  A review of the service treatment records associated 
with the claims file reveals an absence of records dated in this 
period.  VA is under a duty to make as many requests as are 
necessary to obtain records in the custody of a Federal 
department or agency, including service treatment records. 38 
C.F.R. § 3.159(c)(2).  Accordingly, a remand is necessary to 
attempt to obtain these records.  

In this regard, the Board notes that should these records be 
located, the Veteran has requested copies thereof.  If such 
records are located, the AMC/RO should provide the Veteran copies 
thereof.  

Also, the Board notes that in August 2007 the Veteran was 
provided a VA (QTC) examination in furtherance of substantiating 
his claims.  A review of the report associated with this 
examination discloses that the Veteran's claims file, 
particularly his service treatment records, were not reviewed in 
conjunction therewith.  Moreover, the report contains no 
etiological opinion regarding the Veteran's claimed conditions.  
VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 21 
Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 21 
Vet. App. at 123.  Accordingly, because the examination did not 
take into account the records of the Veteran's prior medical 
treatment and the report associated therewith contains no 
etiological opinions, the Board finds it to be inadequate for 
rating purposes.  Thus, the Veteran should be afforded new VA 
examinations upon remand.  

In a March 2006 remand the Board remanded the Veteran's claims 
for increased initial evaluations of residuals of a fractured 
left ankle, post-operative left mastectomy and tinea barbae to 
have the RO adjudicate the timeliness of the filing of a 
Substantive Appeal with respect thereto.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303.  Following this remand, the RO 
issued a September 2007 Supplemental Statement of the Case (SSOC) 
in which it adjudicated the claims on the merits, rather than on 
the issue of the timeliness of the filing of a Substantive Appeal 
in relation thereto.  Following this SSOC, in February 2009, the 
Board once again remanded these issues to address the timeliness 
of the filing of a Substantive Appeal with respect to these 
issues, and in March 2009 the RO issued another SSOC, this time 
addressing whether the Veteran had filed a timely Substantive 
Appeal.  

In the subsequently decided case of Percy v. Shinseki, 23 Vet. 
App. 37 (2009) the United States Court of Appeals for Veterans 
Claims held that by treating a disability rating matter as if it 
were part of a timely filed Substantive Appeal, VA will be deemed 
to have waived any objections it may have in regards to the 
timeliness of filing.  Id., at 46-47.  Accordingly, by virtue of 
the issuance of the September 2007 SSOC, which addressed the 
claims for increased evaluations of for increased initial 
evaluations of residuals of a fractured left ankle, post-
operative left mastectomy and tinea barbae on the merits, VA has 
implicitly waived any objections it may have had in regards to 
the timeliness of the filing of the Veteran's substantive appeal 
with respect to these issues.  Id.  Accordingly, the Board 
properly has jurisdiction over them.  

The Board notes that the Veteran was last afforded a VA 
examination pertinent to his claim for an increased initial 
evaluation of residuals of a fractured left ankle in March 1999.  
When it is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 
Vet. App. 121 (1991). Nonetheless, the Board is not required to 
remand an appealed disability benefit claim solely because of the 
passage of time since an otherwise adequate examination report 
was prepared.  VAOPGCPREC 11-95 (April 7, 1995).

With respect to the claim for an increased evaluation of 
residuals of a left ankle fracture, the Board finds that a 
further examination is warranted because the record indicates 
that this disability may have increased in severity since the 
March 1999 medical examination.  In particular, the Board notes 
that at the time of this examination the Veteran was noted as 
being unable to run and play sports and that he wore high-top 
shoes for support.  See March 1999 examination report.  A June 
2004 VA orthopedic surgery consult note documents an assessment 
of post-traumatic ankle pain and metatarsalgia.  In October 2005 
the Veteran was prescribed custom molded orthotics for his feet.  
See October 2005 VA orthotics consult note.  The subsequent 
diagnosis of metatarasalgia and prescription of foot orthotics 
indicates that this disability may have increased in severity 
since the last examination.  Accordingly, the Veteran should be 
afforded a new VA examination to address this disability.  
Caffrey, Brown, supra.  

Likewise, the Board notes that in March 1999 the Veteran was also 
last examined with respect to his service-connected post-
operative left mastectomy and tinea barbae.  With respect to the 
former condition, the examination report notes tenderness of the 
breast, but does not adequately describe the obvious scarring 
associated therewith.  In particular, it fails to address the 
area of this scarring.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802 (2008).  Similarly, with respect to the latter 
condition of tinea barbae the examination report is inadequate in 
that it does not contain unretouched color photographs of the 
Veteran's condition, which is notably of the face.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, at Note (3) (2008).  Accordingly, 
the Board finds the examination report to be inadequate and the 
Veteran must be afforded a new VA examination of the skin in this 
regard.  Barr, Stefl, supra.  

The Board notes that VA recently amended the Schedule for Rating 
Disabilities by revising that portion of the schedule that 
addresses the skin, so that it more clearly reflects VA's 
policies concerning the evaluation of scars, and specifically, 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the 
amendment is effective for claims filed on and after October 23, 
2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  These 
claims were filed well before then.

Lastly, the Board notes that the Veteran regularly receives 
medical treatment through VA.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a 
duty to seek updated records.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any service treatment 
records not currently associated with the 
claims file, particularly any dated from 
approximately 1977 to 1981, and associate 
them therewith.  If necessary, seek these 
records from alternative sources, such as the 
National Archives, after securing any 
necessary release(s) from the Veteran.

Perform any and all follow-up as necessary, 
and document negative results.  If such 
records are located, provide the Veteran with 
copies thereof.

2.  Obtain any of the Veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith.  
Perform any and all follow-up as necessary, 
and document negative results. 

3.  After the development specified in 
paragraphs 1 and 2 has been completed to the 
extent possible, schedule the Veteran for an 
appropriate VA examination to address the 
etiology of his rhinitis and sinusitis.  The 
examiner should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention to 
his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  The claims folder must be made 
available for review in conjunction with the 
opinion.

Based on the examination and review of the 
record, the examiner is asked to provide an 
opinion as to whether or not rhinitis and 
sinusitis are at least as likely as not 
(i.e. a 50 percent probability or greater) 
attributable to the Veteran's service.

Any evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

4.  After the development specified in 
paragraphs 1and 2 has been completed to the 
extent possible, schedule the Veteran for an 
appropriate VA examination to address the 
etiology of his low back disability.  The 
examiner should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention to 
his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  The claims folder must be made 
available for review in conjunction with the 
opinion.
Based on the examination and review of the 
record, the examiner is asked to provide an 
opinion as to whether or not any diagnosed 
low back disability is at least as likely 
as not (i.e. a 50 percent probability or 
greater) attributable to the Veteran's 
service.

Any evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.
A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

5.  After the development specified in 
paragraphs 1and 2 has been completed to the 
extent possible, the Veteran should be 
scheduled for a VA dermatologic examination 
to ascertain the extent and severity of his 
service-connected post-operative left 
mastectomy and tinea barbae.  All required 
tests should be performed.  In accordance 
with the latest Automated Medical Information 
Exchange (AMIE) worksheet for dermatological 
disorders, the examiner is to provide a 
detailed review of the history, current 
complaints, and the nature and extent of the 
Veteran's service-connected post-operative 
left mastectomy and tinea barbae.  All 
applicable diagnoses must be fully set forth.  
The claims folder must be available for 
review by the examiner in conjunction with 
the examination and this fact should be 
acknowledged in the report.  The examination 
should include unretouched color photographs 
of the areas affected by the Veteran's tinea 
barbae.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.


6.  After the development specified in 
paragraphs 1and 2 has been completed to the 
extent possible, schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected residuals of a fractured 
left ankle.  Any tests deemed necessary 
should be conducted, and all clinical 
findings should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction with 
the examination.  The examination report 
should specifically state the degree of 
disability present in the Veteran's left 
ankle and his current range of motion, as 
well as identify any objective evidence of 
pain.  Any other abnormalities, including 
metatarsalgia, resulting from the service-
connected left ankle disability should be 
discussed.

The extent of any weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to weakened 
movement and excess fatigability on use 
should be assessed in terms of additional 
degrees of limitation of motion.  Range of 
motion studies should be conducted using a 
goniometer and the use thereof should be 
noted in the examination report.

All opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.


7.   After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a SSOC and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


